 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID BOZEMAN,                              1:17-cv-01247-DAD-GSA-PC
12                Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT THIS CASE BE
13         vs.                                   DISMISSED, WITH PREJUDICE, FOR
                                                 FAILURE TO STATE A CLAIM
14   KELLY SANTORO, et al.,
                                                 OBJECTIONS, IF ANY, DUE WITHIN
15               Defendants.                     FOURTEEN DAYS
16

17

18

19

20   I.     BACKGROUND
21          David Bozeman (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983 and Title II of the Americans with
23   Disabilities Act, 42 U.S.C. § 12132. On September 18, 2017, Plaintiff filed the Complaint
24   commencing this action. (ECF No. 1.) On July 23, 2018, the court screened the Complaint and
25   issued an order dismissing the Complaint for failure to state a claim, with leave to amend. (ECF
26   No. 9.) On August 23, 2018, Plaintiff filed the First Amended Complaint. (ECF No. 11.)
27          On July 8, 2019, the court screened the First Amended Complaint and entered findings
28   and recommendations to dismiss it for failure to state a claim. (ECF No. 13.) On August 5,

                                                    1
 1   2019, Plaintiff filed objections to the findings and recommendations, requested leave to amend
 2   the complaint, and lodged a Second Amended Complaint. The court screened the proposed
 3   Second Amended Complaint and issued an order advising Plaintiff of the reasons that it failed to
 4   state a claim and allowing Plaintiff to file a Third Amended Complaint in an attempt to cure the
 5   deficiencies found by the court. On August 26, 2019, Plaintiff filed the Third Amended
 6   Complaint, which is now before the court for screening. (ECF No. 22.) 28 U.S.C. § 1915A.
 7   II.     SCREENING REQUIREMENT
 8           The court is required to screen complaints brought by prisoners seeking relief against a
 9   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
10   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
11   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
12   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
13   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
14   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
15   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
16           A complaint is required to contain “a short and plain statement of the claim showing that
17   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
18   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
19   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
20   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
21   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
22   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
23   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
24   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
25   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
26   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
27   plausibility standard. Id.
28   ///

                                                        2
 1   III.    SUMMARY OF THIRD AMENDED COMPLAINT
 2           Plaintiff’s allegations in the Third Amended Complaint arise from events allegedly
 3   occurring at North Kern State Prison (NKSP) in Delano, California, when Plaintiff was
 4   incarcerated there. Plaintiff names as defendants B. Kibler (Chief Deputy Warden) and B.
 5   Johnson (Correctional Counselor II) (“Defendants”).
 6           Plaintiff’s allegations follow:
 7           During Plaintiff’s shower time, he fell and injured his neck and back because Defendants
 8   failed to install a mat in the shower to prevent him from slipping. The Defendants were informed
 9   on a couple of occasions by Plaintiff, prior to him injuring himself, that they needed to install a
10   preventative slip-mat in the showers. Defendants acted unreasonably when they failed to install
11   a mat. Defendant Kibler stated that to his knowledge only three inmates had slipped in the
12   showers. Defendant Johnson stated that he knew of only one inmate who slipped in a shower.
13           Defendants were responsible for the safe custody and care of Plaintiff. Defendants had
14   the authority and ability to have a preventative slip-mat installed.        Defendants displayed
15   deliberate indifference to Plaintiff’s well being when they acknowledged that other inmates had
16   slipped in the showers causing them to be injured, and consciously disregarded an excessive risk
17   of harm to Plaintiff’s safety.
18           Defendants had prior knowledge that inmates were being injured from the shower not
19   having a slip-mat. Defendants had actual knowledge of a “substantial risk of serious harm” to
20   Plaintiff in regard to the showers not having a slip-mat because of their knowledge of inmates
21   being injured from slipping in showers. Plaintiff put Defendants on notice by informing and
22   alerting them that the showers posed a significant risk to him. Defendants were aware that the
23   poorly maintained shower floor posed a risk to Plaintiff and other inmates’ safety yet failed to
24   take reasonable measures to avoid that risk until after Plaintiff was injured. Defendants ignored
25   Plaintiff’s request to install a slip-mat in the showers.
26           Plaintiff is an ADA inmate with a mobility disability that requires relatively level
27   terrain/path of travel accommodation to ambulate due to mobility. Defendants failed their duty
28   to ensure that Plaintiff, who is housed at their facility, was safe from harm. The condition of the

                                                       3
 1   showers is a situation affecting the safety and security of the prisoners at NKSP, including
 2   Plaintiff. The condition is contrary to current standards of decency for anyone to be exposed to
 3   such against their will, and Defendants are deliberately indifferent to such conditions
 4   complained.
 5          The showers’ conditions complained of are not isolated incidents, but a pattern that has
 6   continued over the past two years. Defendants are aware that the condition of the showers
 7   exposes Plaintiff to an unreasonable and foreseeable risk of serious injury. Plaintiff would not
 8   be able to protect himself from the hazardous and dangerous condition.
 9          Plaintiff was required to seek medical attention for his injuries.        As a direct and
10   foreseeable result of the Defendants’ violation of the Eighth Amendment, Plaintiff has suffered,
11   is suffering, and will continue to suffer pain knowing that Defendants failed to provide
12   preventative slip-mats for the showers.       Plaintiff has suffered pain, shame, humiliation,
13   degradation, extreme anxiety, emotional distress, mental distress, and other injuries. Defendants’
14   acts were willful, intentional, malicious, wanton, and despicable, in conscious disregard of
15   Plaintiff’s rights, entitling Plaintiff to an award of exemplary damages.
16          Plaintiff requests monetary damages, declaratory and injunctive relief, prejudgment
17   interest on all damages the court awards, and costs and litigation fees.
18   IV.    PLAINTIFF’S CLAIMS
19          A.      42 U.S.C. § 1983
20          The Civil Rights Act under which this action was filed provides:
21          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
22          be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
23          secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
24

25   42 U.S.C. § 1983.
26          “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a
27   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
28   393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v.

                                                     4
 1   Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d
 2   1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.
 3   Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). “To the extent that the violation of a state law
 4   amounts to the deprivation of a state-created interest that reaches beyond that guaranteed by the
 5   federal Constitution, Section 1983 offers no redress.” Id.
 6          To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
 7   color of state law and (2) the defendant deprived him or her of rights secured by the Constitution
 8   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
 9   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
10   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
11   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
12   which he is legally required to do that causes the deprivation of which complaint is made.’”
13   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
14   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
15   established when an official sets in motion a ‘series of acts by others which the actor knows or
16   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
17   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
18   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
19   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
20   1026 (9th Cir. 2008).
21          B.      Americans With Disabilities Act (ADA)
22                  1.       Standards to State an ADA Claim
23          Title II of the ADA provides that “no qualified individual with a disability shall, by reason
24   of such disability, be excluded from participation in or be denied the benefits of the services,
25   programs, or activities of a public entity, or be subjected to discrimination by any such entity.”
26   42 U.S.C. § 12132. Title II authorizes suits by private citizens for money damages against public
27   entities, United States v. Georgia, 546 U.S. 151, 153 (2006), and state prisons “fall squarely
28


                                                      5
 1   within the statutory definition of ‘public entity,’” Pennsylvania Dept. of Corrs. v. Yeskey, 524
 2   U.S. 206, 210 (1998).
 3          “Generally, public entities must ‘make reasonable modifications in policies, practices, or
 4   procedures when the modifications are necessary to avoid discrimination on the basis of
 5   disability, unless the public entity can demonstrate that making the modifications would
 6   fundamentally alter the nature of the service, program, or activity.’” Pierce v. County of Orange,
 7   526 F.3d 1190, 1215 (9th Cir. 2008) (quoting 28 C.F.R. § 35.130(b)(7)). The state is responsible
 8   for providing inmates with “the fundamentals of life, such as sustenance, the use of toilet and
 9   bathing facilities, and elementary mobility and communication,” and as such, the ADA requires
10   that these “opportunities” be provided to disabled inmates “to the same extent that they are
11   provided to all other detainees and prisoners.” Armstrong v. Schwarzenegger, 622 F.3d 1058,
12   1068 (9th Cir. 2010); see also Pierce, 526 F.3d at 1220 (finding ADA violation where defendant
13   failed to articulate “any legitimate rationale for maintaining inaccessible bathrooms, sinks,
14   showers, and other fixtures in the housing areas and commons spaces assigned to mobility—and
15   dexterity-impaired detainees”).
16          In order to state a claim that a public program or service violated Title II of the ADA, a
17   plaintiff must show: (1) he is a “qualified individual with a disability;” (2) he was either excluded
18   from participation in or denied the benefits of a public entity’s services, programs, or activities,
19   or was otherwise discriminated against by the public entity; and (3) such exclusion, denial of
20   benefits, or discrimination was by reason of his disability. McGary v. City of Portland, 386 F.3d
21   1259, 1265 (9th Cir. 2004); see also Lee v. City of Los Angeles, 250 F.3d 668, 691 (9th Cir.
22   2001) (“If a public entity denies an otherwise ‘qualified individual’ ‘meaningful access’ to its
23   ‘services, programs, or activities’ ‘solely by reason of’ his or her disability, that individual may
24   have an ADA claim against the public entity.”).
25          To recover monetary damages under Title II of the ADA, a plaintiff must prove
26   intentional discrimination on the part of the defendant.” Duvall v. County of Kitsap, 260 F.3d
27   1124, 1138 (9th Cir. 2001). The standard for intentional discrimination is deliberate indifference,
28   “which requires both knowledge that a harm to a federally protected right is substantially likely,

                                                      6
 1   and a failure to act upon that likelihood.” Id. at 1139. The ADA plaintiff must both “identify
 2   ‘specific reasonable’ and ‘necessary’ accommodations that the state failed to provide” and show
 3   that the defendant’s failure to act was “a result of conduct that is more than negligent, and
 4   involves an element of deliberateness.” Id. at 1140.
 5                     2.       Appropriate Defendants in ADA Actions
 6            The proper defendant in an ADA action is the public entity responsible for the alleged
 7   discrimination. Georgia, 546 U.S. at 153. State correctional facilities are “public entities” within
 8   the meaning of the ADA. See 42 U.S.C. § 12131(1)(A) & (B); Yeskey, 524 U.S. at 210;
 9   Armstrong v. Wilson, 124 F.3d 1019, 1025 (9th Cir. 1997). Also, a state official sued in his or
10   her official capacity is, in effect, a suit against the government entity and is an appropriate
11   defendant in an ADA action. See Applegate v. CCI, No. 1:16–cv–1343 MJS (PC), 2016 WL
12   7491635, at *5 (E.D. Cal. Dec. 29, 2016) (citing Miranda B. v. Kitzhaber, 328 F.3d 1181, 1187–
13   88 (9th Cir. 2003); Kentucky v. Graham, 473 U.S. 159, 165 (1985)).
14            Ordinarily, a plaintiff is not entitled to monetary damages against defendants in their
15   official capacities. Aholelei v. Department of Public Safety, 488 F.3d 1144, 1147 (9th Cir. 2007)
16   (“The Eleventh Amendment bars suits for money damages in federal court against a state, its
17   agencies, and state officials in their official capacities.”). However, the Eleventh Amendment
18   does not bar ADA suits against state officials in their official capacities for injunctive relief or
19   damages. See Phiffer v. Columbia River Corr. Inst., 384 F.3d 791, 792–93 (9th Cir. 2004).
20                     3.       Discussion
21            In the Third Amended Complaint, Plaintiff sufficiently establishes that he qualifies as
22   disabled under the Americans with Disabilities Act.                 However, Plaintiff fails to state a claim
23   against either of the Defendants, whether in their individual or official capacities. Defendants in
24   their individual capacities are precluded under the ADA,1 and monetary damages are available
25
                       1
26                    Plaintiff may name the appropriate entity or state officials in their official capacities, but he may
     not name individual prison employees in their personal capacities. Shaughnessy v. Hawaii, No. 09-00569
27   JMS/BMK, 2010 WL 2573355, at *8 (D.Hawai=i Jun. 24, 2010); Anaya v. Campbell, No. CIV S-07-0029 GEB
     GGH P, 2009 WL 3763798, at *5-6 (E.D.Cal. Nov. 9, 2009); Roundtree v. Adams, No. 1:01-CV-06502 OWW LJO,
28   2005 WL 3284405, at *8 (E.D.Cal. Dec. 1, 2005). Individual liability is precluded under the ADA. Shaughnessy,
     2010 WL 2573355, at *8; Anaya, 2009 WL 3763798, at *5-6; Roundtree, 2005 WL 3284405, at *5.

                                                               7
 1   ///
 2   against Defendants in their official capacities only if Plaintiff shows discriminatory intent.
 3   Plaintiff has not shown that he was intentionally discriminated against because of his disability.
 4          Based on the foregoing, the court finds that Plaintiff fails to state any cognizable claims
 5   under the ADA.
 6          C.      Failure to Protect from Harm -- Eighth Amendment Claim
 7          Prison officials must take reasonable measures to guarantee the safety of inmates. See
 8   Hudson v. Palmer, 468 U.S. 517, 526-27 (1984). A prison official can be liable for failing to
 9   protect inmates only if: (1) there is an “excessive” and “substantial risk of serious harm,” and (2)
10   the official is subjectively aware of that risk but deliberately ignores it. Farmer v. Brennan, 511
11   U.S. 825, 828-29 (1994). A single, isolated incident does not amount to an “excessive” or
12   “substantial” risk to inmate safety. See, e.g., LeMaire v. Maass, 12 F.3d 1444, 1457 (9th Cir.
13   1993) (finding shackling dangerous inmate in shower does not create sufficiently unsafe
14   condition even if inmate might fall; slippery prison floors do not state arguable claim for cruel
15   and unusual punishment).
16          Negligence and gross negligence do not constitute deliberate indifference. Farmer, 511
17   U.S. at 835-36 (negligence); see Dent v. Sessions, 900 F.3d 1075, 1083 (9th Cir. 2018) (citation
18   omitted) (gross negligence). “Accidents” and “inadvertent failure” do not rise to the level of
19   deliberate indifference, either. See Estelle v. Gamble, 429 U.S. 97, 105-106 (1976); see, e.g.,
20   Daniels v. Williams, 474 U.S. 327, 328 (1986) (finding sheriff’s deputy not liable under Section
21   1983 for injuries sustained by inmate who slipped on pillow negligently left on stairs).
22          Plaintiff’s allegations consist mainly of conclusory statements and references to the
23   elements required to state a claim for deliberate indifference. Plaintiff fails to allege facts
24   showing that Defendants personally and deliberately acted to cause him harm.
25          Plaintiff claims that defendants Kibler and Johnson demonstrated deliberate indifference
26   to his right to personal safety. However, Defendants’ failure to place a mat on the slippery shower
27

28


                                                      8
 1   floor does not constitute an objectively serious deprivation that denied Plaintiff the minimal
 2   civilized measure of life’s necessities. Farmer, 511 U.S. at 834. Even if the Defendants’ conduct
 3   constituted an objectively serious deprivation, Plaintiff alleges no facts showing that Defendants
 4   acted with a sufficiently culpable state of mind. See id. The circumstances alleged do not support
 5   an inference that either of the Defendants intended to harm Plaintiff, or that they understood that
 6   the slippery floor posed a substantial risk of serious harm to Plaintiff. Plaintiff alleges that
 7   Defendants knew that other prisoners had slipped in the shower and injured themselves.
 8   However, Defendants’ statements -- that they knew of “only” a few inmates who have slipped in
 9   the showers -- are not indicative of someone who is subjectively aware that a substantial risk of
10   serious harm exists. Plaintiff’s allegations support no more than negligence, and therefore do not
11   state a claim for relief under the Eighth Amendment. Plaintiff’s pain and suffering, to which the
12   court is not insensitive, do not change the analysis. See Estelle, 429 U.S. at 106 (“An accident,
13   although it may produce added anguish, is not on that basis alone to be characterized as wanton
14   infliction of unnecessary pain” necessary to demonstrate deliberate indifference).
15          Plaintiff’s allegations are not sufficient to state a claim for deliberate indifference or
16   violation of the ADA against any either of the Defendants. Therefore, the court finds that
17   Plaintiff fails to state a cognizable claim in the Third Amended Complaint..
18   V.     CONCLUSION AND RECOMMENDATIONS
19          For the reasons set forth above, the court finds that Plaintiff fails to state any claims in
20   this case upon which relief may be granted under the ADA or § 1983. The court previously
21   granted Plaintiff leave to amend the complaint, with ample guidance by the court. Plaintiff has
22   now filed four complaints without stating any claims upon which relief may be granted under the
23   ADA or § 1983. The court is persuaded that Plaintiff is unable to allege any facts, based upon
24   the circumstances he challenges, that would state a cognizable claim. “A district court may deny
25   leave to amend when amendment would be futile.” Hartmann v. CDCR, 707 F.3d 1114, 1130
26   (9th Cir. 2013). The court finds that the deficiencies outlined above are not capable of being
27   cured by amendment, and therefore further leave to amend should not be granted. 28 U.S.C. '
28   1915(e)(2)(B)(ii); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

                                                     9
 1          Therefore, based on the foregoing, IT IS HEREBY RECOMMENDED that:
 2          1.      This case be DISMISSED, with prejudice, for failure to state a claim upon which
 3                  relief may be granted under the ADA or § 1983; and
 4          2.      The Clerk be directed to CLOSE this case.
 5          These findings and recommendations will be submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 7   after the date of service of these findings and recommendations, Plaintiff may file written
 8   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
 9   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
10   specified time may result in waiver of the right to appeal the district court’s order. Wilkerson v.
11   Wheeler, 772 F.3d 834, 839 (9th Cir. Nov. 18, 2014) (citing Baxter v. Sullivan, 923 F.2d 1391,
12   1394 (9th Cir. 1991)).
13
     IT IS SO ORDERED.
14

15      Dated:     September 10, 2019                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     10
